900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dock H. DILLMAN, Jr., Plaintiff-Appellant,v.I.T. GILMORE, Defendant-Appellee,andEdward Murray;  Fred E. Jordan;  Dave Williams;  Keith H.Waldrop, Defendants.
No. 89-7580.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 1, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 87-404-N)
Dock H. Dillman, Jr., appellant pro se.
Alan Katz, Office of the Attorney General, for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Dock Dillman, a Virginia prisoner, filed a 42 U.S.C. Sec. 1983 action alleging that defendant I.T. Gilmore used excessive force against him.  During an evidentiary hearing on this claim, Dillman testified that Gilmore had punched him twice without reason, and Gilmore testified that he had not punched Dillman at all.  The district court credited Gilmore's testimony, and its decision to do so was not clearly erroneous.   See Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.